 


109 HR 345 IH: To amend the Internal Revenue Code of 1986 to suspend the running of periods of limitation for credit or refund of overpayment of Federal income tax by veterans while their service-connected compensation determinations are pending with the Secretary of Veterans Affairs.
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 345 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mr. Platts introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to suspend the running of periods of limitation for credit or refund of overpayment of Federal income tax by veterans while their service-connected compensation determinations are pending with the Secretary of Veterans Affairs. 
 
 
1.Running of periods of limitation suspended pending service-connected compensation determinations 
(a)In generalSection 6511 of the Internal Revenue Code of 1986 (relating to limitation on credit or refund) is amended by redesignating subsection (i) as subsection (j) and by inserting after subsection (h) the following new subsection: 
 
(i)Running of periods of limitation suspended pending service-connected compensation determinationsIf the claim for credit or refund of any tax imposed by subtitle A relates to an overpayment attributable to the determination by the Secretary of Veterans Affairs that an individual is entitled to compensation under chapter 11 of title 38, United States Code, the running of the periods specified in subsections (a), (b), and (c) with respect to the individual shall be suspended during the period beginning on the date the individual submits a claim for such compensation and ending on the date of the determination by the Secretary of Veterans Affairs.. 
(b)Effective date 
(1)In generalThe amendments made by this section shall apply with respect to submissions of claims for compensation under chapter 11 of title 38, United States Code, after December 31, 1995. 
(2)Waiver of limitations 
(A)In generalIf the credit or refund of any overpayment of tax resulting from a determination described in subparagraph (B) is prevented at any time by the operation of any law or rule of law (including res judicata), such credit or refund may nevertheless be allowed or made if the claim therefor is filed before the close of the 1-year period beginning on the date of the enactment of this Act. 
(B)Determination describedA determination is described in this subparagraph if the determination is made by the Secretary of Veterans Affairs under chapter 11 of title 38, United States Code, after December 31, 1995. 
 
